              Case 2:19-cv-01199-RSM Document 28 Filed 02/17/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    MARK HOLADAY, an individual,
                                                     CASE NO. C19-1199RSM
 9
                    Plaintiff,
10                                                   ORDER DENYING STIPULATED
             v.                                      MOTION TO EXTEND TRIAL AND
11                                                   ASSOCIATED DEADLINES
      KEYBANK N.A., a national banking
12    association,
13
                    Defendant.
14
      KEYBANK N.A., a national banking
15    association,
                   Third-Party Plaintiff,
16

17           v.

18    JASON HOLADAY, an individual,

19                Third-Party Defendant.
20
            This matter comes before the Court on the parties’ stipulated Motion to Extend Trial
21
     Dates and Associated Case Deadlines. Dkt. #27. This case was originally filed in 2019 with a
22
     trial date of November 9, 2020. Dkt. #18. The Court has twice continued deadlines due to
23
     discovery difficulties from COVID-19. See Dkts. #24 and #26. Trial is currently scheduled for
24

25   August 16, 2021. Dkt. #26.

26

27

     ORDER DENYING STIPULATED MOTION TO EXTEND TRIAL AND ASSOCIATED
     DEADLINES – 1
              Case 2:19-cv-01199-RSM Document 28 Filed 02/17/21 Page 2 of 3




            The current Motion requests another 120-day extension. The only explanation for the
 1

 2   request is as follows:

 3                    Good cause exists to extend the case deadlines because the COVID-
                      19 crisis and government-directed social distancing measures have
 4                    made discovery difficult. As such, parties are continuing to engage
                      in discovery and need additional time to complete the discovery
 5
                      processes.
 6
     Dkt. #27 at 2.
 7
            A scheduling order “may be modified only for good cause and with the judge’s consent.”
 8
     Fed. R. Civ. P. 16(b)(4). “Mere failure to complete discovery within the time allowed does not
 9

10   constitute good cause for an extension or continuance.” LCR 16(b)(6). The decision to modify

11   a scheduling order is within the broad discretion of the district court. Johnson v. Mammoth
12   Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992). “Rule 16(b)’s ‘good cause’ standard
13
     primarily considers the diligence of the party seeking amendment.” Id. at 609. If a party has
14
     acted diligently yet still cannot reasonably meet the scheduling deadlines, the court may allow
15
     modification of the schedule. Id. However, “if that party was not diligent, the inquiry should
16

17   end” and the motion to modify should not be granted. Id. Local Civil Rule 16(m) states that

18   “this rule will be strictly enforced” in order to “accomplish effective pretrial procedures and avoid

19   wasting the time of the parties, counsel, and the court.”
20          The Court previously granted the parties’ Motions because of the obvious delay to
21
     discovery caused by the COVID-19 pandemic. The current Motion does not explain why the
22
     parties were unable to accomplish discovery within this additional time. A single sentence saying
23
     that discovery has been “difficult” does not demonstrate diligence by the parties.
24

25

26

27

     ORDER DENYING STIPULATED MOTION TO EXTEND TRIAL AND ASSOCIATED
     DEADLINES – 2
              Case 2:19-cv-01199-RSM Document 28 Filed 02/17/21 Page 3 of 3




            Given all of the above, the Court hereby finds and ORDERS that the parties’ third
 1

 2   stipulated Motion to Extend Trial Dates and Associated Case Deadlines, Dkt. #27, is DENIED

 3   without prejudice. The parties are free to file this Motion again with further factual support.

 4          DATED this 17th day of February, 2021.
 5

 6

 7

 8
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER DENYING STIPULATED MOTION TO EXTEND TRIAL AND ASSOCIATED
     DEADLINES – 3
